118 S.E.2d 755 (1961)
254 N.C. 292
Mary H. PRIDGEN, Administratrix of the Estate of John Jacob Pridgen, Deceased
v.
T. R. UZZELL, Administrator of the Estate of Clarence Haywood Speight, Deceased.
No. 243.
Supreme Court of North Carolina.
March 22, 1961.
*757 Lamb, Lamb & Daughtridge and Finch & Narron, Wilson, for plaintiff, appellant.
Gardner, Connor & Lee, Wilson, for defendant, appellee.
PARKER, Justice.
Plaintiff has plenary evidence tending to show that the driver of the overturned Chevrolet automobile was guilty of actionable negligence in operating it carelessly and heedlessly in violation of G.S. § 20-140, and in driving it at a very fast rate of speed when approaching and going around a curve in violation of G.S. § 20-141(c).
The primary question presented for decision is whether plaintiff has sufficient evidence to carry her case to the jury that defendant's intestate Speight was driving the automobile when it overturned.
What is said in Bridges v. Graham, 246 N.C. 371, 98 S.E.2d 492, 497, is applicable here: "Plaintiff did not offer any direct evidence showing that William Graham was driving the automobile at the time it overturned. She was not required to do so. Circumstantial evidence, either alone or in combination with direct evidence, is sufficient to establish this crucial fact."
Plaintiff's evidence tends to show the following facts: For about three weeks before the Chevrolet automobile overturned Clarence Haywood Speight had had it in his possession, and during this time he drove it nearly every day. During this period Speight lived in a house behind Carris Lucas' store at Lamm's Crossroads, and Carris Lucas saw no one else drive it. About 8:20 o'clock a. m. on 12 May 1958 Speight drove this automobile up to Carris Lucas' store. A man, whom Lucas did not know, was in the automobile sitting on the right front side. Lucas put ten gallons of gas in the automobile, and three or four minutes later Speight drove it away turning to the right on the paved road leading towards Horne's Church. The man was in the automobile with him, when it left. In about 20 or 25 minutes after Speight drove this automobile away from Carris Lucas' store, it overturned on the road leading from Lamm's Crossroads to Horne's Church. After the automobile had overturned and come to rest lying on its left side on the left side of the road facing Lamm's Crossroads, partially on the left side of the pavement and partially on the shoulder, Speight's dead body was lying face down in a cornfield, and it looked as if the whole back of his head was gone. Two spots of blood near together mixed with blood and hair were on the paved road 20 feet from the overturned automobile, and 148 *758 feet from Speight's dead body in the cornfield. After the automobile had overturned and come to rest, plaintiff's intestate, John Jacob Pridgen, was living, and was lying with his back down in the automobile between the steering wheel and the door and with his legs up to his knees hanging out of the place where the windshield had been. The top of the automobile was mashed in, its left side was damaged and bent in, most of it had some bent in or dented places on it, the windshield was out of it, and was lying broken in the road.
Taking plaintiff's evidence as true, and considering it in the light most favorable to her, and giving her the benefit of every reasonable inference to be drawn therefrom, as we are required to do in passing on a motion for judgment of involuntary nonsuit (Watters v. Parrish, 252 N.C. 787, 115 S.E.2d 1; Polansky v. Mutual Fire Insurance Ass'n, 238 N.C. 427, 78 S.E.2d 213), it is our opinion, and we so hold, plaintiff has sufficient evidence to permit, but not to compel, a jury to make a reasonable and legitimate inference from the facts shown by her evidence that Clarence Haywood Speight was driving the automobile at the time it overturned, resulting in his death, and in injuries to plaintiff's intestate, which her evidence tends to show resulted in his death. In our opinion, plaintiff has offered sufficient evidence to take the question as to the driver of the automobile at the time it overturned out of the realm of conjecture and into the field of legitimate inference from established facts.
The facts in this case have many similarities to the facts in Bridges v. Graham, supra, which we held was a case for the jury.
The facts in Parker v. Wilson, 247 N.C. 47, 100 S.E.2d 258, are easily distinguishable.
The judgment of involuntary nonsuit below is
Reversed.